[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has applied for a temporary injunction which would order the defendant to post collateral in an amount sufficient to secure repayment of certain mortgage servicing deposits in the state of Maryland. The plaintiff alleges that the defendant is obligated to do so by virtue of an agreement which it entered into with the plaintiff on or about December 30, 1989. The defendant fails and refuses to do so and the plaintiff seeks a decree of specific performance by way of relief in its complaint. CT Page 3145
The court views the requested relief as tantamount to the ultimate relief. That is to say, the plaintiff seeks a mandatory temporary injunction ordering the defendant to maintain these deposits which is the identical relief which it seeks ultimately in the action by way of specific performance.
A temporary injunction is a preliminary judicial order granted at the outset or during the pendency of an action forbidding performance of acts alleged in the complaint until the rights of the parties respecting them have been finally determined by the court. Deming v. Bradstreet,85 Conn. 650, 659. The primary purpose of a temporary injunction is to preserve the status quo until a final determination of the parties' rights after a hearing on the merits. Olcott v. Pendleton, 128 Conn. 292, 295. An application which seeks a temporary injunction, mandatory in nature, directing a party to a contract to perform a particular contractual provision grossly exceeds the scope intended for preservation of the status quo. Such relief is totally inappropriate for the instrumentality of a temporary injunction.
The application is denied.
MOTTOLESE, J.